Title: Thomas Jefferson to Edmund M. Blunt, 19 October 1813
From: Jefferson, Thomas
To: Blunt, Edmund M.


          Monticello Oct. 19. 13.
          Th: Jefferson presents his compliments to mr Blunt, and returns him many thanks for the copy of his edition of the Nautical Almanac for 1814. which he has been so kind as to
			 send him. it is a very acceptable present as
			 his inland situation
			 renders it difficult to procure the English edition, to which mr Blount’s is made entirely equivalent by it’s exact conformity with the original. he salutes him with respect & with his best wishes for the continuance of success in this useful
			 publication.
        